 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BINH C. TRAN,                                     No. 2:15-CV-2200-MCE-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    SCOTT W. WRYE,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (Doc. 10).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names Scott Wrye, M.D., an oral surgeon, as the only defendant. See

 9   Doc. 10, p. 2. Plaintiff states he was diagnosed with a mandible fracture following a physical

10   assault by his cellmate on March 22, 2013. See id. at 3. According to plaintiff, he was seen by

11   Dr. Wrye in a follow-up appointment on May 6, 2013, for removal of a wire from plaintiff’s jaw.

12   Plaintiff states he informed defendant that he “could hear a bone popping sound” on his left jaw,

13   his bottom teeth were not aligned with his top teeth, and he was in pain. Id. Plaintiff was seen by

14   Dr. Wrye for a second follow-up on May 21, 2013, at which time plaintiff informed defendant he

15   was experiencing continued pain. See id. Plaintiff states: “Dr. Wrye tried to fix my jaw, but he

16   made my jaw worse.” Id. Plaintiff alleges Dr. Wrye violated his rights under the Eighth

17   Amendment to adequate medical care and his rights under the Fourteenth Amendment to equal

18   protection. See id. at 3-4. As to his equal protection claim, plaintiff alleges defendant unfairly

19   singled him out because he is an inmate. See id. at 4.

20                  Documents attached to and referenced in the complaint reveal plaintiff was
21   examined by Dr. Wrye on March 22, 2013, in response to a mandible fracture. See id., Exhibit

22   A.1 At this appointment, Dr. Wrye conducted a physical examination, reviewed imaging studies,

23   and developed an assessment and plan. See id. Specifically, Dr. Wrye noted: “I have added him

24
            1
                     The court generally may not consider materials outside the complaint and
25   pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998); Branch v. Tunnell, 14 F.3d
     449, 453 (9th Cir. 1994). The court may, however, consider: (1) documents whose contents are
26   alleged in or attached to the complaint and whose authenticity no party questions, see Branch, 14
     F.3d at 454; (2) documents whose authenticity is not in question, and upon which the complaint
27   necessarily relies, but which are not attached to the complaint, see Lee v. City of Los Angeles,
     250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials of which the court may take
28   judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994).
                                                         2
 1   [plaintiff] onto the operative schedule for this evening.” Id. Plaintiff’s attached documents also

 2   reflect that surgery was performed on May 6, 2013. See id., Exhibit B. Plaintiff was seen for

 3   post-operative follow-up by Dr. Wrye on May 21, 2013, and June 28, 2013. See id. Plaintiff’s

 4   documents reveal that he developed an infection and fistula following surgery, which problems

 5   were later addressed surgically by Dr. Randy Landis, DDS, OMS, on September 11, 2013. See

 6   id., Exhibit D.

 7

 8                                             II. DISCUSSION

 9                     The court finds plaintiff fails to state a claim under either the Eighth Amendment

10   or Fourteenth Amendment.

11          A.         Eighth Amendment Claim

12                     The treatment a prisoner receives in prison and the conditions under which the

13   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

14   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

15   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

16   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

17   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

18   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

19   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

20   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when
21   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

22   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

23   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

24   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

25   official must have a “sufficiently culpable mind.” See id.

26   ///
27   ///

28   ///
                                                         3
 1                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 2   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 3   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

 4   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

 5   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

 6   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 7   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 8   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

 9   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

10   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

11   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

12                   The requirement of deliberate indifference is less stringent in medical needs cases

13   than in other Eighth Amendment contexts because the responsibility to provide inmates with

14   medical care does not generally conflict with competing penological concerns. See McGuckin,

15   974 F.2d at 1060. The complete denial of medical attention may constitute deliberate

16   indifference. See Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in

17   providing medical treatment, or interference with medical treatment, may also constitute

18   deliberate indifference. See Lopez, 203 F.3d at 1131. Where delay is alleged, however, the

19   prisoner must also demonstrate that the delay led to further injury. See McGuckin, 974 F.2d at

20   1060.
21                   Negligence in diagnosing or treating a medical condition does not, however, give

22   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

23   difference of opinion between the prisoner and medical providers concerning the appropriate

24   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

25   90 F.3d 330, 332 (9th Cir. 1996).

26                   In this case, it is clear from plaintiff’s complaint that he received treatment from
27   Dr. Wrye, who performed surgery and examined plaintiff at several follow-up appointments. To

28   the extent plaintiff claims Dr. Wrye failed to perform the surgery adequately or that Dr. Wrye’s
                                                          4
 1   conduct caused the post-surgery infection and fistula, such a claim sounds in negligence and, as

 2   such, is not cognizable under § 1983. See Estelle, 429 U.S. at 106.

 3          B.      Fourteenth Amendment Claim

 4                  Equal protection claims arise when a charge is made that similarly situated

 5   individuals are treated differently without a rational relationship to a legitimate state purpose. See

 6   San Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from

 7   invidious discrimination based on race. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

 8   Racial segregation is unconstitutional within prisons save for the necessities of prison security

 9   and discipline. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam). Prisoners are also

10   protected from intentional discrimination on the basis of their religion. See Freeman v. Arpaio,

11   125 F.3d 732, 737 (9th Cir. 1997). Equal protection claims are not necessarily limited to racial

12   and religious discrimination. See Lee v. City of Los Angeles, 250 F.3d 668, 686-67 (9th Cir.

13   2001) (applying minimal scrutiny to equal protection claim by a disabled plaintiff because the

14   disabled do not constitute a suspect class) see also Tatum v. Pliler, 2007 WL 1720165 (E.D. Cal.

15   2007) (applying minimal scrutiny to equal protection claim based on denial of in-cell meals

16   where no allegation of race-based discrimination was made); Hightower v. Schwarzenegger, 2007

17   WL 732555 (E.D. Cal. March 19, 2008).2

18                  In order to state a § 1983 claim based on a violation of the Equal Protection Clause

19   of the Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

20   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that
21   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

22   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class

23   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

24   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

25   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

26
            2
                    Error! Main Document Only.Strict scrutiny applies to equal protection claims
27   alleging race-based or religious discrimination (i.e., where the plaintiff is member of a “protected
     class”); minimal scrutiny applies to all other equal protection claims. See Lee v. City of Los
28   Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001).
                                                        5
 1                  Here, on the facts alleged, plaintiff cannot establish intentional discrimination by

 2   Dr. Wrye. The gravamen of plaintiff’s Fourteenth Amendment claim is that Dr. Wrye was

 3   deliberately indifferent to his medical needs because plaintiff is an inmate. As discussed above,

 4   however, it is clear Dr. Wrye treated plaintiff and, thus, was not deliberately indifferent. On the

 5   facts alleged by plaintiff and shown by the documents attached to and referenced in the amended

 6   complaint, plaintiff cannot show that Dr. Wrye discriminated against him because he is a

 7   prisoner.

 8

 9                                          III. CONCLUSION

10                  Because it does not appear possible that the deficiencies identified herein can be

11   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

12   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

13                  Based on the foregoing, the undersigned recommends that this action be dismissed

14   for failure to state a claim upon which relief can be granted.

15                  These findings and recommendations are submitted to the United States District

16   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court. Responses to objections shall be filed within 14 days after service of

19   objections. Failure to file objections within the specified time may waive the right to appeal. See

20   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21

22

23   Dated: November 19, 2018
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        6
